DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Ryan on 01/05/2021.
The application has been amended as follows: 
Regarding claim 1, delete the entire language of the claim and replace with the language “A computer-implemented method for natural language processing, comprising:	generating a respective plurality of feature vectors, for each word in an input, by applying a plurality of filters to sequences of input words of different respective lengths, with a filter applied to each sequence of input words at each respective length generating a respective feature vector; 
combining the respective plurality of feature vectors for each word in the input to form a combined vector for each word; 	determining a hidden state for each word in the input based on the combined vector, including applying the combined vector for each word to a recurrent neural network; 
Cancel claim 2.
Regarding claim 3, in line 1, replace the language “claim 2” with the language “claim 1”.
Regarding claim 5, in line 1, replace the language “claim 2” with the language “claim 1”.	Cancel claim 7.
Regarding claim 8, in line 1, replace the language “claim 7” with the language “claim 1”.	Cancel claim 10.	Regarding claim 11, delete the entire language of the claim and replace with the language “A non-transitory computer readable storage medium comprising a computer readable program for natural language processing, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
generating a respective plurality of feature vectors, for each word in an input, by applying a plurality of filters to sequences of input words of different respective lengths, with a filter applied to each sequence of input words at each respective length generating a respective feature vector; 
combining the respective plurality of feature vectors for each word in the input to form a combined vector for each word; 	determining a hidden state for each word in the input based on the combined vector, 
a first neural network configured to generate a respective plurality of feature vectors, for each word in an input, by applying a plurality of filters to sequences of input words of different respective lengths, with a filter applied to each sequence of input words at each respective length generating a respective feature vector; 	a vector combining module configured to combine the respective plurality of feature vectors for each word in the input to form a combined vector for each word; 
a second recurrent neural network configured to determine a hidden state for each word in the input based on the combined vector, wherein the vector combining module is further configured to combine the hidden states for all words in the input to form a multi-resolution context vector; and	a natural language processing module configured to perform a natural language processing action, selected from the group consisting of sentiment classification, machine translation, and language modeling, using the multi-resolution context vector.”
Cancel claim 13.

Regarding claim 15, in line 1, replace the language “claim 13” with the language “claim 12”.	Cancel claim 17.
Regarding claim 18, in line 1, replace the language “claim 17” with the language “claim 12”.	Cancel claim 20.
Allowable Subject Matter
	Claims 1, 3-6, 8-9, 11-12, 14-16 and 18-19 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to computer implemented method for natural language processing using multi-resolution convolutional neural networks for sequence modeling. The claim limitation pertaining to generating a respective plurality of feature vectors, for each word in an input, by applying a plurality of filters to sequences of input words of different respective lengths, with a filter applied to each sequence of input words at each respective length generating a respective feature vector and further applying the combined vector for each word to a recurrent neural network are not explicitly taught by the prior art of record. Kaiser teaches obtaining an input text segment comprising a plurality of inputs arranged according to an input order; processing the inputs in the input text segment using an encoder long short term memory (LSTM) neural network to generate a respective encoder hidden state for each input in the input text segment; and processing the respective encoder hidden states .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658